Mr. Chief Justice Shepard
delivered the opinion of the court:
The object of the bill is to coerce the Secretary of the Interior in the exercise of certain official duties in respect of the administration of the public lands, and in that respect is somewhat correlative to the action of mandamus. Noble v. Union River Logging Co. 147 U. S. 165-172, 37 L. ed. 123-126, 13 Sup. Ct. Rep. 271.
The writ of mandamus lies to compel the performance of a plain official duty requiring no exercise of discretion; and likewise, when such a duty is threatened to be violated, or a vested right is threatened to be destroyed by an act clearly beyond the official authority, the aggrieved party, without adequate remedy at law, is entitled to a writ of injunction to restrain such action. Garfield v. United States, 211 U. S. 249—261, 53 L. ed. 168-174, 29 Sup. Ct. Rep. 62; Ballinger v. United States, 216 U. S. 240-248, 54 L. ed. 464-467, 30 Sup. Ct. Rep. 338.
The writ of injunction, as sought to-be applied in this case, being analogous to, and governed by, the same principles as the writ of mandamus, it would be more satisfactory had the defendant, instead of demurring to the bill, made answer thereto, setting out in full the facts upon which he relied in support of his action in the premises, in conformity with the practice which has been recommended in mandamus proceedings. United States ex rel. West v. Hitchcock, 19 App. D. C. 333—346.
The appellee cites, and relies upon in argument, the decision of this court in a former action of mandamus brought by McKenzie to compel favorable action upon the same application for entry. United States ex rel. McKenzie v. Fisher, 39 App. D. C. 7. The petition and the return in that case set out all the facts and the decision of the Secretary thereon. With all the facts before it, the court declined to pass upon the validity of Grodsmark’s entry, holding that the determination of that question was within the scope of the Secretary’s official duties, and, involving the exercise of discretion, was not subject to judicial review. As there is no answer here setting out the record as in *80that case, we cannot take cognizance of the facts shown thereby, but must consider the case upon the facts alleged, which, to the extent that they are well pleaded as facts, and not as conclusions of law, are admitted by the demurrer.
The bill alleges, as we have seen, that the Secretary has decided that the entry of Godsmark, made in 1870, was void because the title to the land entered had, prior thereto, passed out of the United States to the State of Michigan under the terms of the land grant act approved June 3, 1856. (11 Stat. at L. 21, chap. 44.)
It is then alleged that this adjudication was beyond the powers of the Secretary for the reason that the records of the Land Office show that the said land has never, at any time, been certified over to the State of Michigan under the said act of Congress, and has never been patented to the said State or anyone claiming under it, wherefore it is said that said land was, in 1870, and has since remained, part of the public land of the United States, and subject to entry as such. The effect of these allegations depends upon the construction of said act of June 3, 1856, and amount, therefore, to conclusions of law rather than allegations of facts that are to be accepted and acted upon strictly as such. The said act granted to the State of Michigan for the benefit of railways empowered by its authority all of the alternate sections of land designated by odd numbers that are contained within a territory six sections in width on each side of the fixed line of such railway. The even-numbered sections remained the property of the United States for the purpose of sale, and are withdrawn from private entry. There is no provision of the law requiring that such lands shall be demanded by, and certified to, the State of Michigan, or patented to the State or those claiming under it as a condition precedent to the talcing effect of the grant, or reserving the land from entry by others. The location of the line of railway fixes the area and boundaries of the reserved territory which are readily ascertainable and rendered certain. Whenever, therefore, a private entry was sought to be made and perfected upon any section of land that might fall within any such reservation, it was the duty of the *81Secretary to make inquiry whether said land was within or without said boundaries. The performance of this duty of ascertainment involved the exercise of discretion. He was compelled to make the decision, and whether his decision be right or wrong is not a matter of judicial inquiry. United States ex rel. Riverside Oil Co. v. Hitchcock, 190 U. S. 316-325, 47 L. ed. 1074-1078, 23 Sup. Ct. Rep. 698.
The bill, without setting out the decision of the Secretary,, alleges, merely, that he did decide that the land entered by Gods-mark was within the reservation provided for by the act. As heretofore said, this did not depend upon the certification or patenting of the lands, but upon the fact whether they were embraced within the granted and reserved territory; which facts were for the determination of the Secretary. As the grounds of his decision are not set out, it is to be presumed that he based it upon the facts which it was his duty to ascertain and to determine the effect of; and upon reasons which he deemed adequate. United States ex rel. West v. Hitchcock, 205 U. S. 80—85, 51 L. ed. 718—721, 27 Sup. Ct. Rep. 423.
Having determined that Godsmark’s entry was within the forbidden territory, and therefore void, it followed that his homestead right had not been exercised, in whole or in part, and that therefore there was no additional right under sec. 2306, Her. Stat., which he could assign.
Hence the plaintiff acquired no right under which he was entitled to entry.
There are other allegations in the bill which would seem also to prevent the relief sought. It is alleged that the entry of Gods-mark in 1870 upon what is assumed to be public land open thereto was contested for abandonment, by one Henry Hess, as provided by sec. 2297, Eev. Stat. (U. S. Comp. Stat. 1901, p. 1398), which resirlted in a decision, on February 15. 1872, canceling Godsmark’s entry and awarding the land to Hess, which was afterwards patented to him. It is not alleged that plaintiff took his' assignment of Godsmark’s additional right before the cancelation of the said entry. When his entry was canceled it would seem to follow that Godsmark had the right to make an*82other homestead entry upon the public lands, and until that was done, and less than a full homestead taken up, he would have no addition under sec. 2306, Eev. Stat., that he could assign to anyone.
If plaintiff in fact took his assignment while Godsmark’s entry was recognized as valid, it was his duty to allege it.
There was no. error in dismissing the bill, and the decree is affirmed with costs. Affirmed.
An application by the appellant for the allowance of an appeal to the Supreme Court of the United States was denied March 12, 1913.